DETAILED ACTION

Claims 1-15 are pending and under examination in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/21/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. It is noted that non-patent literature (NPL) citation 1 is a document in the Chinese language for which no translation has been provided. The transmittal letter for the IDS does provide a sentence regarding the relevance of this article as required. NPL citation 1 has only been considered based on the statement of relevance provided in the transmittal letter received on 1/21/22. 

Claim Objections

Claim 7 is objected to because of the following informalities:  claim  7 is missing an indefinite article such as “A” before “preparation method”.  Appropriate correction is required. The following language is suggested, “A method of preparation…”. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends on claim 1 and recites a vaccine composition for three different combinations of canine viruses, “where the vaccine compositions use the combinations of vaccine strains of claim 1 as immunogen”. The word “use” in this context renders the claim confusing as the word “use” implies an active step whereas the claim is drawn to a product which is a composition. Thus, it is not clear whether applicant is claiming a product or a method. If applicant intends to claim a composition, not a method, then it is unclear how the “use” of the combinations of vaccine strains of claim 1 as an immunogen defines the structure of the vaccine. In other words, does the vaccine actually comprise the strains of virus set forth in claim 1 or something else obtained from using the vaccine strains. As such, the metes and bounds of the claims cannot be determined. Claims 3-12 depend on claim 2 and thus are included in this rejection.
Claim 7 is further indefinite for reciting a preparation method of the vaccine compositions of claim 3, comprising the step of, “preparing the vaccine compositions from the combinations of vaccine strains”.  As written, the claim is circular in that it is a preparation method comprising preparing. The single method step claim is vague and indefinite in that it does not appear to actually set forth any specific active method step regarding the combination of vaccine strains. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). It is also noted that claim 3, which depends on claim 2, recites that the composition comprises “the immunogen” and excipients. Issues of indefiniteness regarding claim 2 have been raised above as to what constitutes the immunogen. As such, the metes and bounds of claim 7 cannot be determined. 

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-15 are “use” claims. Claim 13 recites “Use of the combination of vaccines strains of claim 1 in preparing preparations for preventing …” followed by a number of canine diseases. Claim 14 recites use of claim 13, and claims 15 recites use of claim 14. Claim 13 identifies an intended use for the combination of vaccines of claim 1 without actually setting forth any actual active method steps. Thus, the claim is indefinite as the metes and bounds of how the combination is to be “prepared”, or used for “preventing” any of the recited canine viruses cannot be determined. Claims 14 and 15 further define the canine diseases related to the intended use, but like claim 13 do not actually recite any active method steps related to the “use” either in terms of preparing any preparation or in using such a preparation to prevent a canine disease. See also MPEP 2173.05(q).
As no actual method steps are recited in any of claims 13-15, further examination of these claims under 35 U.S.C. 102, 103, and 112(a) is precluded. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a combination of vaccine strains and a vaccine composition comprising 1) a Canine Distemper virus vaccine strain with microorganism deposition accession number CGMCC No.19397, a Canine Parvovirus vaccine strain with microorganism deposition accession number CGMCC No.19398, and a Canine Infectious Hepatitis virus vaccine strain with microorganism deposition accession number CGMCC No.19396, or 2) a Canine Distemper virus vaccine strain with microorganism deposition accession number CGMCC No.19397 and a Canine Parvovirus vaccine strain with microorganism deposition accession number CGMCC No.19398, or 3) a Canine Parvovirus vaccine strain with microorganism deposition accession number CGMCC No.19398, and a Canine Infectious Hepatitis virus vaccine strain with microorganism deposition accession number CGMCC No.19396, and preparations for making the vaccine composition comprising culturing each of the specified strains. It is apparent that a Canine Distemper virus vaccine strain with microorganism deposition accession number CGMCC No.19397, a Canine Parvovirus vaccine strain with microorganism deposition accession number CGMCC No.19398, and a Canine Infectious Hepatitis virus vaccine strain with microorganism deposition accession number CGMCC No.19396, are all essential to the claimed compositions and methods of preparation, and thus are required to make and use the claimed invention. As required elements, each of these strains must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of each of the strains set forth above provided that the deposit meets all of the requirements set forth in 37 CFR 1.802 and 1.808. See MPEP 2404.01. 
	The specification does not provide a repeatable method for obtaining each of the strains. The specification discloses that each strain was obtained through serial passage of original isolates of canine distemper virus, canine parvovirus, or canine infectious hepatitis virus obtained from sick dogs, and where the derivative strain D2 was obtained after 150 serial passages in Vero cells, the derivative strain P6 was obtained after 220 serial passages in F81 cells, and the derivative strain A22 was obtained after 130 serial passages in MDCK cells. Neither the sequence of the original strains, nor the derivative strains are disclosed in the specification. Further, it is noted that serial passage of canine viruses in vitro results in the accumulation of evolutionary mutations which are not predictable. Badgett et al., for example,  demonstrates evidence that serial passage of a canine parvovirus results in evolutionary mutations that increase over the number of passages, and further documents varying levels of polymorphism within each passage (Badgett et al., pages 10524 and 10526). 
While the specification discloses that each of the specific strains discussed above has been deposited with the China General Microbiological Culture Collection Center and provides deposit numbers for each strain which are recited in the instant claims, it is not apparent if each of these claimed strains of virus is readily available to the public. Applicant’s deposit statements in the specification in paragraphs 123, 145, and 166 do not indicate the extent of public availability. 
The MPEP 2404.01 states that: “A mere reference to a deposit of biological material itself does not necessarily mean that the biological material is readily available.”  If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability  to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the following reasons. Claim 13 recites “Use of the combination of vaccines strains of claim 1 in preparing preparations for preventing …” followed by a number of canine diseases. “Use” suggests a process; however, claim 13 does not recite any actual active method step(s) related to this intended use of “preparation” or “preventing” and thus is not actually directed to a process. See also MPEP 2173.05(q).
It is suggested that if applicant intends to claim a specific method, that applicant amend the claims to recite “A method”, following by one or more active method steps for achieving applicant’s intended use. 

					Prior Art

The following prior art is considered pertinent to applicant's disclosure: U.S. Patent 5,047,238 (1991)- teaches various live or inactivated forms of canine distemper virus vaccines and canine parvovirus vaccines and combinations thereof;  U.S. Patent 3,354,038 (1967)- teaches serial passaging of canine distemper virus where the number of serial passages is limited to 34 or less passages; and Badgett et al. (2002) J. Virol., Vol. 76 (20), 10524-10529- teaches serial passage of canine parvovirus up to 115 passages. While the prior art does teach vaccines comprising combinations of attenuated or live canine distemper virus, and canine parvovirus, and/or canine infectious hepatitis virus, the prior art does not teach combinations of virus strains where the canine distemper virus is a strain resulting from 150 passages in vitro, the canine parvovirus is  strain resulting from 220 passages in vitro, and the canine infectious hepatitis virus is a strain resulting from 130 passages in vitro. The prior art does not teach use of the virus strains with deposit numbers of CGMCC No. 19397, CGMCC No. 19398, or CGMCC No. 19396. Finally, it is noted that Badgett et al. demonstrates evidence that serial passage of a canine parvovirus results in evolutionary mutations that increase over the number of passages, and further documents varying levels of polymorphism within each passage (Badgett et al., pages 10524 and 10526). As such, the combinations of strains CGMCC No. 19397, CGMCC No. 19398, and CGMCC No. 19396, or any two of these strains, appears to be free of the prior art of record at this time. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633